EXHIBIT (q)(40) POWER OF ATTORNEY We, the undersigned officers and Trustees of Parametric Structured Absolute Return Portfolio, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date President and Principal August 8, 2011 /s/ Duncan W. Richardson Executive Officer Duncan W. Richardson /s/ Barbara E. Campbell Treasurer and Principal Financial August 8, 2011 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee August 8, 2011 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee August 8, 2011 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee August 8, 2011 Allen R. Freedman /s/ William H. Park Trustee August 8, 2011 William H. Park /s/ Ronald A. Pearlman Trustee August 8, 2011 Ronald A. Pearlman /s/ Helen Frame Peters Trustee August 8, 2011 Helen Frame Peters /s/ Lynn A. Stout Trustee August 8, 2011 Lynn A. Stout /s/ Ralph F. Verni Trustee August 8, 2011 Ralph F. Verni
